Exhibit 10.1

 

August 22, 2008

 

BNP Paribas, as Lender and Administrative Agent

787 Seventh Avenue

New York, NY 10019

 

Deutsche Bank Trust Company Americas, as Collateral Agent and Depositary Agent

60 Wall Street, 27th Floor

Mail Stop: NYC60-2710

New York, NY 10005

 

The Lender parties to the Credit

Agreement (as defined below)

 

Re:     Request for Consent and Amendment pursuant to Section 9.12(a) of the
Credit Agreement (as defined below) and Section 10.1 of the Account Agreement
(as defined in such Credit Agreement)

 

Ladies and Gentlemen:

 

1.             This Request for Consent and Amendment (the “Consent”) is
delivered to you pursuant to (a) Section 9.12(a) of that certain Credit
Agreement, dated as of September 25, 2006 (as amended, supplemented and modified
from time to time, the “Credit Agreement”), among BFE Operating Company, LLC
(“Opco”), Buffalo Lake Energy, LLC (“Buffalo Lake”), Pioneer Trail Energy, LLC
(“Pioneer Trail” and, together with Opco and Buffalo Lake, the “Borrowers”),
Opco, as Borrowers’ Agent (the “Borrowers’ Agent”), the Lenders party thereto,
BNP Paribas, as Administrative Agent and Arranger, and Deutsche Bank Trust
Company Americas, as Collateral Agent and (b) Section 10.1 of that certain
Collateral Account Agreement, dated as of September 25, 2006 (as amended,
supplemented and modified from time to time, the “Account Agreement”), among the
Borrowers, the Borrowers’ Agent, Deutsche Bank Trust Company Americas, as
Collateral Agent and Deutsche Bank Trust Company Americas, as Depositary Agent
and Securities Intermediary. All capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.
The parties hereto agree that this Consent may be executed in counterparts.

 

2.             The Borrowers have requested that the Administrative Agent, the
Collateral Agent and the Lenders (a) amend the Credit Agreement to (i) make the
full Working Capital Loan Commitment available to the Borrowers prior to the
Conversion Date, and (ii) effect certain other modifications and (b) consent to
certain amendments to the Account Agreement, in each case upon the terms and
conditions set forth herein.

 

3.             The Borrowers have further requested that the Collateral Agent
and the Depositary Agent amend the Account Agreement to (a) permit the Borrowers
to withdraw funds from the Project Revenues Collection Account on dates that are
not Monthly Transfer Dates solely for the purchase of corn, natural gas,
chemicals, enzymes, denaturant and electricity and (b) effect certain other
modifications in furtherance of the requested amendments to the Credit
Agreement, in each case upon the terms and conditions set forth herein.

 

--------------------------------------------------------------------------------


 

4.             The parties hereto agree that Section 2.2(c) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

 

“(c) Subject to and upon the terms and conditions set forth herein, each of the
Working Capital Lenders agrees to make, from time to time during the Working
Capital Availability Period, loans (each a “Working Capital Loan” and,
collectively, the “Working Capital Loans”) to the Borrowers, which Working
Capital Loans (i) shall at the option of the Borrowers’ Agent, be Base Rate
Loans or Eurodollar Loans (provided, however, that, except as provided in
Section 2.12, all Working Capital Loans comprising the same Borrowing shall at
all times be of the same Type), (ii) shall be made and maintained in Dollars,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) for any Working Capital Lender, in aggregate principal amount, together
with the product of (x) such Working Capital Lender’s Letter of Credit
Percentage, if any, and (y) the aggregate amount of all Letter of Credit
Outstandings, shall not exceed the Working Capital Loan Commitment of such
Lender and (v) shall mature on the Working Capital Loan Maturity Date; provided,
that (a) each of the Working Capital Lenders agrees to make Working Capital
Loans prior to the Conversion Date to the Borrowers, which shall be subject to
clauses (i) through (v) above, for the sole purpose of purchasing corn directly
from Cargill pursuant to the relevant Corn Supply Agreement (or pursuant to any
other agreement or contract in form and substance acceptable to the
Administrative Agent) and purchasing enzymes, chemicals, denaturant, gas, water,
electricity and other utilities for the start-up, testing and operation of the
Plants, in each case subject to Section 5.31; and (b) the proceeds of any
Working Capital Loans to be made after August 15, 2008 shall be used for
purchasing corn, enzymes, chemicals, denaturant, gas, water, electricity and
other utilities that are delivered to the Borrowers not earlier than August 18,
2008 (for the avoidance of doubt, the proceeds of any Working Capital Loans
shall not be available for reimbursement of any payments made by the Sponsor
and/or any other Affiliates of the Borrowers for purchasing corn, enzymes,
chemicals, denaturant, gas, water, electricity and other utilities).”

 

5.             The parties hereto agree that Section 3.5(e) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

 

“(e) Certificates. (i) Except in the case of any Borrowing of a Working Capital
Loan for the purpose of purchasing corn from Cargill pursuant to the relevant
Corn Supply Agreement (or pursuant to any other agreement or contract in form
and substance acceptable to the Administrative Agent) and purchasing enzymes,
chemicals, denaturant, gas, water, electricity and other utilities for the
start-up, testing and operation of the Plants, the Administrative Agent shall
have received, no later than three (3) Business Days before the date of the
requested Borrowing or Letter of Credit, a certificate from the Borrowers’
Agent, dated as of the date of the requested Borrowing, demonstrating that all
the Project Revenues available to the Borrowers pursuant to the Account
Agreement shall have been fully utilized for working capital purposes by the
Borrowers in respect of any requested Borrowing or Letter of Credit prior to the
Provisional Acceptance of the earlier to occur of the Pioneer Trail Plant or the
Buffalo Lake Plant. (ii) The Administrative Agent shall have received, no later
than three (3) Business Days before the date of the requested Borrowing or
Letter of Credit, a certificate from the Borrowers’ Agent, dated as

 

2

--------------------------------------------------------------------------------


 

of the date of the requested Borrowing, certifying that (A) the proceeds of the
Working Capital Loans shall be used for the sole purpose of purchasing corn
directly from Cargill pursuant to the relevant Corn Supply Agreement (or
pursuant to any other agreement or contract in form and substance acceptable to
the Administrative Agent) and purchasing enzymes, chemicals, denaturant, gas,
water, electricity and other utilities for the start-up, testing and operation
of the Plants, in each case subject to Section 5.31; and (B) the proceeds of any
Working Capital Loans to be made after August 15, 2008 shall be used for
purchasing corn, enzymes, chemicals, denaturant, gas, water, electricity and
other utilities that are delivered to the Borrowers not earlier than August 18,
2008.”

 

6.             The parties hereto agree that Section 5.19 of the Credit
Agreement is hereby amended by adding the following to the end thereof:

 

“Notwithstanding the foregoing, Buffalo Lake and Pioneer Trail shall be
permitted to purchase from the Sponsor corn, natural gas and enzymes up to the
quantities and for the prices not exceeding the respective prices set forth on
Appendix B hereto, which corn, natural gas and enzymes in each case has been
purchased by the Sponsor with its own funds and delivered to the Borrowers prior
to August 15, 2008, provided that the Borrowers shall have delivered to the
Administrative Agent at least one (1) Business Day prior to the date of such
proposed purchase all invoices, title transfer and other documents (the
“Purchase Documents”) evidencing such purchases and prices, in each case in form
and substance reasonably satisfactory to the Administrative Agent, provided,
further, that the Borrowers shall deliver to the Administrative Agent within
five (5) Business Days after the date of such purchases evidence that each of
Cargill, natural gas supplier and enzymes supplier has been paid in full in
respect of the invoices referred to in Appendix B.”

 

7.             The parties hereto agree that Section 5.25(c)(i) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

 

“(i) purchase grain from Person(s) other than (x) prior to the Conversion Date
and subject to Sections 5.16 and 5.19, the Sponsor, or (y) Cargill or require
Cargill to purchase grain from Person(s) designated by such Borrower (other than
pursuant to a corn supply agreement entered into to obtain replacement corn as a
result of a default or breach by Cargill under the relevant Corn Supply
Agreement) or”

 

8.             The parties hereto agree that Section 4.2 of the Account
Agreement is hereby amended by adding the following new clause (e) at the end
thereof:

 

“(e) In addition to the foregoing, the Borrower may request withdrawals and
transfers of monies available in the Project Revenues Collection Account on any
Business Day (other than the Monthly Transfer Date) selected by the Borrowers
(each, an “Intra-Month Transfer Date”), subject in each case to the terms and
conditions of this paragraph (e). The Depositary Agent shall make withdrawals
and transfer of monies to the extent then available in the Project Revenues
Collection Account in accordance with an Officer’s Certificate in the form
attached hereto as Exhibit A-1 to be received by the Depositary Agent (with a
copy to the Administrative Agent) before 11:00 a.m. (New York City time)

 

3

--------------------------------------------------------------------------------


 

on the Intra-Month Transfer Date setting forth the amount to be withdrawn
pursuant to this Section 4.2(e) and the Persons to whom (which can only be
Cargill or (subject to Sections 5.16 and 5.19 of the Credit Agreement) the
Sponsor or any natural gas supplier pursuant to the respective Project Document)
and the address or wire transfer instructions required for such withdrawal (with
respect to such Intra-Month Transfer Date, the “Intra-Month Transfer
Certificate”), solely for the following purposes (so long as the Depositary
Agent shall not have received on or prior to such Intra-Month Transfer Date a
written objection from the Administrative Agent with respect to such Intra-Month
Transfer Certificate stating that such Intra-Month Transfer Certificate does not
comply with this Account Agreement or any other Financing Document):

 

(i)            for purchasing corn from (A) Cargill or (B) subject to Sections
5.16 and 5.19 of the Credit Agreement, the Sponsor, for the start up, testing
and operation of the Plants as certified in such Intra-Month Transfer
Certificate, provided that Borrowers shall not purchase more than seven million
(7,000,000) bushels of corn (comprising of up to three million five hundred
thousand (3,500,000) bushels of corn for each of the Buffalo Lake Plant and the
Pioneer Trail Plant) in any calendar month;

 

(ii)           for purchasing natural gas for the start up, testing and
operation of the Plants as certified in such Intra-Month Transfer Certificate,
provided that Borrowers shall not (x) purchase more than six hundred thousand
(600,000) MMBTUs of natural gas (comprising of up to three hundred thousand
(300,000) MMBTUs of natural gas for each of the Buffalo Lake Plant and the
Pioneer Trail Plant) in any calendar month and (y) make more than two purchases
of natural gas in any calendar month; and

 

(iii)          for purchasing denaturant, enzymes, chemicals and electricity for
the start up, testing and operation of the Plants as certified in such
Intra-Month Transfer Certificate, provided that Borrowers shall not (x) spend
more than $1,074,000 in the aggregate for purchases of denaturant, $504,000 in
the aggregate for purchases of enzymes, $764,000 in the aggregate for purchases
of chemicals and $901,000 in the aggregate for purchases of electricity, in each
case in any calendar month and (y) make more than two purchases of electricity
in any calendar month.”

 

9.             The parties hereto agree that Exhibit A (Form of Transfer Date
Certificate) to the Account Agreement is hereby amended by adding the following
new paragraph 16:

 

“16.         The [corn][natural gas][enzymes] proposed to be purchased by the
Borrowers pursuant to this Transfer Date Certificate is permitted to be
purchased pursuant to Section 5.19 of the Credit Agreement. After giving effect
to [corn][natural gas][enzymes] purchased pursuant to this Transfer Date
Certificate, the aggregate quantity of [corn purchased by the Borrowers from the
Sponsor equals [        ] bushels][natural gas purchased by the Borrowers from
the Sponsor equals [        ] MMBTUs][enzymes purchased by the Borrowers from
the Sponsor equals [        ]], which is not in excess of

 

4

--------------------------------------------------------------------------------


 

the aggregate quantities of [corn][natural gas][enzymes] permitted to be
purchased pursuant to Section 5.19 of the Credit Agreement.”

 

10.           The parties hereto agree that the Account Agreement is hereby
amended by adding Exhibit A-1 “Form of Intra-Month Transfer Certificate” to the
Account Agreement as set forth on Appendix A hereto.

 

11.           In order to induce the Administrative Agent and the Lenders to
enter into this Consent, each of the Borrowers:

 

(a)           represents and warrants that no Default or Event of Default has
occurred and is continuing on the date hereof;

 

(b)           agrees that this Consent constitutes a Financing Document;

 

(c)           agrees to take any and all action as may be reasonably necessary
promptly to enforce its rights and to collect any and all sums due to it from
Cargill pursuant to the Project Documents (including by invoicing Cargill in
accordance with the applicable Project Documents and providing written notice to
Cargill of Cargill’s failure to pay any amount that is due to such Borrower)
and, upon request of the Administrative Agent, to submit to the Administrative
Agent copies of correspondence to and/or from Cargill relating to ethanol and
distiller’s grain; and

 

(d)           agree to pay or cause to be paid by the Sponsor a consent fee (the
“Consent Fee”) equal to twenty-five thousand Dollars ($25,000) for each Lender
that executes this Amendment, which Consent Fee shall be paid to the
Administrative Agent for distribution to each such Lender. The Consent Fee shall
be due and payable on the first date on which any transfer is made from the
Project Revenues Collection Account after the date hereof.

 

12.           Pursuant to Section 9.12(a) of the Credit Agreement, the
Administrative Agent and the Lenders that are signatories to this Consent hereby
approve the amendments to the Credit Agreement set forth in this Consent and the
amendments to the Account Agreement set forth in this Consent.

 

13.           Pursuant to Section 9.12(a) of the Credit Agreement and
Section 10.1 of the Account Agreement, the Lenders hereby authorize and direct
the Administrative Agent and the Collateral Agent to execute and deliver this
Consent and any other documents which may be reasonably necessary to give effect
to the amendments and consents contained in this Consent.

 

14.           Pursuant to Section 10.1 of the Account Agreement, the
Administrative Agent hereby authorizes and directs the Collateral Agent to
execute and deliver this Consent and any other documents which may be reasonably
necessary to give effect to the amendments and consents contained in this
Consent.

 

15.           Except as expressly amended hereby, all terms and conditions
contained in the Credit Agreement and all other Financing Documents shall remain
unchanged and in full force and effect in accordance with their respective
terms.

 

5

--------------------------------------------------------------------------------


 

16.         The Lenders and the Agents expressly reserve the option to exercise
any and all rights and remedies afforded to them (i) as a result of any Default
or Event of Default or (ii) that may otherwise be available to them under the
Credit Agreement or other Financing Documents or applicable law, and nothing in
this Consent, other than the matters specifically set forth in this Consent,
shall constitute a waiver of, or an agreement to forebear from the exercise of,
any of such rights and remedies. This Consent is limited as specified and shall
not constitute a modification, acceptance or waiver of any other provision of
the Credit Agreement (or of any provision beyond the specific waivers granted
hereby) or any other Financing Document.

 

17.         THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICT OF LAW RULES
THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

18.         This Consent shall become effective as of the date first written
above (the “Effective Date”) upon the following condition having been fully
satisfied: each of the parties hereto shall have executed and delivered
(including by way of facsimile or electronic “pdf” format) to the Administrative
Agent duly executed counterparts of this Consent.

 

6

--------------------------------------------------------------------------------


 

Appendix A to Consent

 

EXHIBIT A-1
to
Collateral Account Agreement

 

[FORM OF INTRA-MONTH TRANSFER CERTIFICATE]

 

[DATE]

 

Deutsche Bank Trust Company Americas,
as Depositary Agent under the

Account Agreement referred to below

60 Wall Street, 27th Floor

Mail Stop: NYC60-2710

New York, New York 10005

Attention: Manager, Project Finance Group

 

cc:

BNP Paribas,

 

as Administrative Agent

 

787 Seventh Avenue, 11th Floor

 

New York, New York 10019

 

Attention: Barette Palmer

 

Re:          Collateral Account Agreement, dated as of September 25, 2006, among
BFE Operating Company, LLC (“Opco”), Buffalo Lake Energy, LLC (“Buffalo Lake”),
Pioneer Trail Energy, LLC (“Pioneer Trail” and together with Opco and Buffalo
Lake, the “Borrowers”), Opco, as the Borrowers’ Agent, Deutsche Bank Trust
Company Americas (the “Collateral Agent”), and Deutsche Bank Trust Company
Americas (the “Depositary Agent”) (such Collateral Account Agreement, as
amended, supplemented or modified and in effect from time to time, the “Account
Agreement”).

 

Ladies and Gentlemen:

 

This Certificate (the “Intra-Month Transfer Certificate”) is delivered to you
pursuant to Section 4.2(e) of the Account Agreement and covers the amount of
monies to be withdrawn and transferred from the Project Revenues Collection
Account on                   , 20    (herein referred to as the “Intra-Month
Transfer Date”) to the extent available in accordance with the instructions set
forth herein. Capitalized terms used herein and not otherwise defined have the
respective meanings set forth in the Credit Agreement dated as of September 25,
2006, among the Borrowers, Opco, as the Borrowers’ Agent, the various financial
institutions party thereto from time to time, as Lenders, Deutsche Bank Trust
Company Americas, as Collateral Agent, and

 

--------------------------------------------------------------------------------


 

BNP Paribas, as Administrative Agent and Arranger (as amended, supplemented or
modified and in effect from time to time, the “Credit Agreement”). With respect
to this Intra-Month Transfer Certificate, the Borrower hereby certifies as
follows(1):

 

1.     The aggregate amount to be withdrawn and transferred from the Project
Revenues Collection Account in accordance with this Intra-Month Transfer
Certificate on the Intra-Month Transfer Date is $                     .

 

2.     Set forth on Annex A attached hereto is the following information:
(a) the name of each Person to whom any payment is to be made from the amounts
described in paragraph 1 above and the address or wire transfer instructions
required for such payments, (b) the amount of such payment or transfer and
(c) the purpose of such payment or transfer.

 

3.     Attached hereto as Attachment I are copies of all invoices, payment
applications and other written information with respect to each item set forth
on Annex A. The proposed application of amounts to be withdrawn from the Project
Revenues Collection Account pursuant to this Intra-Month Transfer Certificate
complies with the applicable requirements contained in the Credit Agreement and
the Account Agreement.

 

4.     The amount of money requested to be transferred under this Intra-Month
Transfer Certificate from the Project Revenues Collection Account does not
exceed the amount permitted to be expended for Operation and Maintenance
Expenses during such Monthly Period with respect to such Plant pursuant to the
Credit Agreement, taking into account, for this purpose, all other amounts
requested to be transferred in respect of such period pursuant to a Transfer
Date Certificate or any other Intra-Month Transfer Certificate.

 

5.     All Project Revenues received by the Borrower since the date of the most
recent Monthly Transfer Date Certificate or Intra-Month Transfer Certificate
have been deposited in the Project Revenues Collection Account in accordance
with the terms of the Credit Agreement and the Account Agreement.

 

6.     After giving effect to corn purchased pursuant to this Intra-Month
Transfer Certificate, the aggregate quantity of corn purchased this calendar
month for the Buffalo Lake Plant equals [         ] bushels, which is not in
excess of the three million five hundred thousand (3,500,000) bushels permitted
to be purchased in respect of the Buffalo Lake Plant pursuant to
Section 4.2(e) of the Account Agreement.

 

7.     After giving effect to corn purchased pursuant to this Intra-Month
Transfer Certificate, the aggregate quantity of corn purchased this calendar
month for the Pioneer Trail Plant equals [         ] bushels, which is not in
excess of the three million five hundred thousand (3,500,000) bushels permitted
to be purchased in respect of the Pioneer Trail Plant pursuant to
Section 4.2(e) of the Account Agreement.

 

--------------------------------------------------------------------------------

(1) Insert appropriate bracketed text and delete the bracketed text that is not
relevant.

 

2

--------------------------------------------------------------------------------


 

8.     The [corn][natural gas][enzymes] proposed to be purchased by the
Borrowers pursuant to this Intra-Month Transfer Certificate is permitted to be
purchased pursuant to Section 5.19 of the Credit Agreement. After giving effect
to [corn][natural gas][enzymes] purchased pursuant to this Intra-Month Transfer
Certificate, the aggregate quantity of [corn purchased by the Borrowers from the
Sponsor equals [         ] bushels][natural gas purchased by the Borrowers from
the Sponsor equals [         ] MMBTUs][enzymes purchased by the Borrowers from
the Sponsor equals [         ]], which is not in excess of the aggregate
quantities of [corn][natural gas][enzymes] permitted to be purchased pursuant to
Section 5.19 of the Credit Agreement.

 

9.     After giving effect to this Intra-Month Transfer Certificate, the
Borrower has withdrawn money from the Project Revenues Collection Account no
more than two times this calendar month (excluding any withdrawal pursuant to a
Transfer Date Certificate) for the purchase of (a) natural gas and
(b) electricity.

 

10.   After giving effect to this Intra-Month Transfer Certificate, the
aggregate quantity of natural gas purchased this calendar month for the Buffalo
Lake Plant equals [         ] MMBTUs, which is not in excess of the three
hundred thousand (300,000) MMBTUs permitted to be purchased in respect of the
Buffalo Lake Plant pursuant to Section 4.2(e) of the Account Agreement.

 

11.   After giving effect to this Intra-Month Transfer Certificate, the
aggregate quantity of natural gas purchased this calendar month for the Pioneer
Trail Plant equals [         ] MMBTUs, which is not in excess of the three
hundred thousand (300,000) MMBTUs permitted to be purchased in respect of the
Buffalo Lake Plant pursuant to Section 4.2(e) of the Account Agreement.

 

12.   After giving effect to this Intra-Month Transfer Certificate, the
aggregate amount spent this calendar month for the purchases of denaturant
equals $[         ], which is not in excess of $1,074,000 permitted to be spent
for the purchases of denaturant pursuant to Section 4.2(e) of the Account
Agreement.

 

13.   After giving effect to this Intra-Month Transfer Certificate, the
aggregate amount spent this calendar month for the purchases of enzymes equals
$[         ], which is not in excess of $504,000 permitted to be spent for the
purchases of enzymes pursuant to Section 4.2(e) of the Account Agreement.

 

14.   After giving effect to this Intra-Month Transfer Certificate, the
aggregate amount spent this calendar month for the purchases of chemicals equals
$[         ], which is not in excess of $764,000 permitted to be spent for the
purchases of chemicals pursuant to Section 4.2(e) of the Account Agreement.

 

15.   After giving effect to this Intra-Month Transfer Certificate, the
aggregate amount spent this calendar month for the purchases of electricity
equals $901,000, which is not in excess of $[         ] permitted to be spent
for the purchases of electricity pursuant to Section 4.2(e) of the Account
Agreement.

 

3

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

BFE OPERATING COMPANY, LLC, as
Borrowers’ Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

Annex A to Exhibit A-1

 

INTRA-MONTH TRANSFER CERTIFICATE DATED             , 20

 

INSTRUCTIONS

 

Transfer Date:              , 20

 

On the Intra-Month Transfer Date, the Borrowers’ Agent instructs the Depositary
Agent to transfer monies on deposit in the Project Revenues Collection Account
in the aggregate amount of $                  as follows:

 

Payee(2) Name, Address and 
Wire Transfer Instructions

 

Amount

 

Purpose

 

 

 

 

[Purchase of corn from [Cargill] [the Sponsor]] [Purchase of natural gas from
[         ] pursuant to [         ](3)][Purchase of denaturant from [         ]
pursuant to [         ](4)][Purchase of enzymes from [         ] pursuant to
[         ](5)][Purchase of chemicals from [         ] pursuant to
[         ](6)][Purchase of electricity from [         ] pursuant to
[         ](7)]

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2) Pursuant to Section 4.2(e) of the Account Agreement, the payee can only be
Cargill or (subject to Sections 5.16 and 5.19 of the Credit Agreement) the
Sponsor or any natural gas supplier pursuant to the respective Project Document.

(3) Specify the applicable Project Document.

(4) Specify the applicable Project Document

(5) Specify the applicable Project Document.

(6) Specify the applicable Project Document.

(7) Specify the applicable Project Document.

 

--------------------------------------------------------------------------------


 

Attachment I

 

--------------------------------------------------------------------------------


 

Appendix B to Consent

 

--------------------------------------------------------------------------------


 

BUFFALO LAKE AND PIONEER TRAIL

 

Purchases for August 2008

Appendix B

 

Vendor

 

Invoice #

 

Description

 

Load
Date

 

Paid
Date

 

Bushels

 

Invoice Price
Per Bushel

 

Spot Price
Per Bushel

 

Subtotal

 

Other
Fees

 

Project Entity
Invoice Total

 

Parent Company
Invoice Total

 

Comments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cargill

 

CFAI-AH 9272069

 

BLE Corn Purchase

 

8/5/2008

 

8/8/2008

 

145,674.37

 

5.68

 

4.99

 

726,915.11

 

8,115.51

 

735,030.62

 

1,045,818.39

 

Already paid by Parent Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cargill

 

CWOR-AH 9262074

 

PTE corn purchases

 

8/6/2008

 

 

 

16,953.04

 

5.89

 

4.90

 

83,069.90

 

920.09

 

83,989.99

 

99,053.58

 

 

 

Cargill

 

CFAI-AH 9272070

 

BLE corn purchases

 

8/6/2008

 

 

 

170,272.86

 

5.65

 

4.82

 

820,715.19

 

10,115.51

 

830,830.70

 

1,025,026.10

 

 

 

Cargill

 

CWOR-AH 9262075

 

PTE corn purchases

 

8/7/2008

 

 

 

134,545.84

 

5.68

 

5.04

 

678,111.03

 

7,574.53

 

685,685.56

 

778,031.81

 

 

 

Cargill

 

CFAI-AH 9272071

 

BLE corn purchases

 

8/7/2008

 

 

 

157,261.78

 

6.65

 

4.96

 

780,018.43

 

9,382.76

 

789,401.19

 

1,071,904.49

 

 

 

Cargill

 

CWOR-AH 9262076

 

PTE corn purchases

 

8/8/2008

 

 

 

67,416.00

 

7.03

 

4.81

 

324,270.96

 

3,950.91

 

328,221.87

 

469,650.98

 

 

 

Cargill

 

CFAI-AH 9272072

 

BLE corn purchases

 

8/8/2008

 

 

 

164,635.98

 

6.82

 

4.73

 

778,728.19

 

9,602.41

 

788,330.60

 

1,134,078.29

 

 

 

BP Canada

 

None

 

BLE natural gas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

728,632.50

 

728,632.50

 

 

 

Novozymes

 

8706766, 8706764, 8707127

 

BLE & PTE enzymes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

291,064.76

 

291,064.76

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

856,759.87

 

 

 

 

 

 

 

 

 

5,261,187.78

 

6,643,260.90

 

 

 

 

Spot price per bushel is based on CPBOT price for the load date then adjusted
downward $.18 and $.26 for PTE and BLE respectively for local basis adjustment.

 

 

 

 

 

 

 

 

 

 

 

Date

 

Spot

 

PTE

 

BLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/01/08

 

$

5.65

 

$

5.47

 

$

5.39

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/04/08

 

$

5.36

 

$

5.18

 

$

5.10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/05/08

 

$

5.25

 

$

5.07

 

$

4.99

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/06/08

 

$

5.08

 

$

4.90

 

$

4.82

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/07/08

 

$

5.22

 

$

5.04

 

$

4.96

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/08/08

 

$

4.99

 

$

4.81

 

$

4.73

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/11/08

 

$

4.97

 

$

4.79

 

$

4.71

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/12/08

 

$

5.09

 

$

4.91

 

$

4.83

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/13/08

 

$

5.39

 

$

5.21

 

$

5.13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/14/08

 

$

5.58

 

$

5.40

 

$

5.32

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08/15/08

 

$

5.30

 

$

5.12

 

$

5.04

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------